SAMUEL, Judge.
This matter is before us on a plaintiff-appellee motion to dismiss an appeal taken by the defendant from a judgment of the First City Court for the City of New Orleans in the amount of $614.24, together with interest, attorney’s fees and costs. The motion is based on the contention that the application for appeal was not made timely.
The judgment appealed from was rendered and signed on October 15, 1968. Defendant’s application for a new trial was denied on October 18, 1968. The petition for appeal was filed on March 13, 1969. The law relative to the time within which an appeal may be taken from a City Court judgment in cases involving more than $100 is C.C.P. Art. 5002, which provides, inter alia:
“A devolutive or suspensive appeal to the proper appellate court may be granted if applied for within ten days after the expiration of the delays for applying for a new trial, or within ten days of the denial of a new trial.” LSA-C.C.P. Art. 5002.
It is quite clear that the appeal in the instant case was not applied for within the required ten-day period after the denial of a new trial. More than four months elapsed between October 18, 1968, the date on which the new trial was denied, and March 13, 1969, the date on which the petition for appeal was filed. No opposition has been filed to the motion to dismiss and we know of no facts which could possibly excuse the delay. Accordingly, we must dismiss the appeal.
For the reasons assigned, the appeal taken herein by the defendant, Joseph R. Siragusa, is dismissed at his cost.
Motion granted and appeal dismissed.